329 So. 2d 140 (1976)
In re David Michael ISBELL
v.
STATE. Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 1760.
Supreme Court of Alabama.
April 2, 1976.
William J. Baxley, Atty. Gen., and Ellis D. Hanan, Asst. Atty. Gen., for the State petitioner.
No appearance for respondent.
FAULKNER, Justice.
Petition of the State by its Atty. Gen. for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Isbell v. State, 57 Ala.App. __, 329 So. 2d 133.
WRIT DENIED.
HEFLIN, C. J., and BLOODWORTH, ALMON and EMBRY, JJ., concur.